*437The court properly concluded that plaintiffs attorney was entitled to a charging lien, inasmuch as the termination of the representation did not result from attorney misconduct, discharge for cause, or unjustified abandonment by the attorney (see Klein v Eubank, 87 NY2d 459, 464 [1996]). Contrary to plaintiffs contention, there was no need for an evidentiary hearing on the issue of whether counsel’s withdrawal was justifiable, where there is adequate evidence showing a breakdown in the attorney-client relationship (see Klagsbrun v Klagsbrun, 192 AD2d 306 [1993], lv dismissed 82 NY2d 846 [1993]). Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.